IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                     : No. 6 MM 2022
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 THOMAS H. UNGARD JR.                             :
                                                  :
                                                  :
 PETITION OF: JULIAN G. ALLATT,                   :
 ESQUIRE                                          :


                                         ORDER


PER CURIAM

       AND NOW, this 11th day of May, 2022, in consideration of the Motion to Withdraw

as Counsel, this matter is REMANDED to the Court of Common Pleas of Lycoming

County to determine whether Attorney Julian G. Allatt should be permitted to withdraw as

counsel. In the event the common pleas court permits Attorney Allatt to withdraw, the

court shall determine whether Thomas H. Ungard Jr. should be granted leave to proceed

pro se.

       The Court of Common Pleas of Lycoming County is DIRECTED to enter its order

regarding this remand within 90 days and to notify this Court promptly of its determination.